Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 11396058 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are essentially the same, the difference being that the instant claims comprise more embodiments of the same invention.
Instant application 
US Patent US 11396058 B2
1. An electrical connector for removably engaging a welder to a spot welding tool having a first arm in a pivoting engagement to a second arm, comprising: a conductive member having a first end opposite a second end thereof; said first end of said conductive member engageable to a translating shaft of a welder; a coupling, said coupling configured at a first end thereof to form a connection to said first arm of said spot welder tool; said second end of said conductive member slidable to an engagement with a second end of said coupling; said translating shaft moveable in a first direction toward said coupling to thereby rotate said first arm to move a first electrode engaged thereto toward a second electrode engaged to said second arm, wherein electric current communicated from said welder through said conductive member to said coupling will energize said first electrode and said second electrode to form a spot weld on metal placed therebetween.
2. The electrical connector of claim 1, additionally comprising: an exterior surface of said conductive member having a tapered portion thereof; an interior surface of an interior passage extending into said second end of said coupling, having a tapered section thereof; and said engagement of said second end of said coupling to said second end of said conductive member positioning said tapered portion of said exterior surface of said conductive member in contact with said tapered section of said interior surface of said passage.
3. The electrical connector of claim 1, additionally comprising: said connection of said coupling at said first end thereof, being a rotational engagement with said first arm.
4. The electrical connector of claim 2, additionally comprising: said connection of said coupling at said first end thereof, being a rotational engagement with said first arm.
5. The electrical connector of claim 1, additionally comprising: said engagement of said second end of said conductive member with said second end of said coupling being a locked engagement.
6. The electrical connector of claim 2, additionally comprising: said engagement of said second end of said conductive member with said second end of said coupling being a locked engagement.
7. The electrical connector of claim 3, additionally comprising: said engagement of said second end of said conductive member with said second end of said coupling being a locked engagement.
8. The electrical connector of claim 4, additionally comprising: said engagement of said second end of said conductive member with said second end of said coupling being a locked engagement.
9. The electrical connector of claim 2, additionally comprising: a collar slidably engaged around an exterior surface of said coupling; at least one ball positioned within a ball passage, said ball passage communicating with said interior passage of said coupling; a biasing member biasing said collar toward said second end of said coupling to a locking position; an interior surface of said collar biasing said ball within said ball passage to a position having a portion of said ball projecting into said interior passage of said collar; an annular recess formed into said exterior surface of said conductive member; and a locked engagement formed by said portion of said ball projecting into said passage of said collar being positioned within said annular recess.
10. The electrical connector of claim 5, additionally comprising: a collar slidably engaged around an exterior surface of said coupling; at least one ball positioned within a ball passage, said ball passage communicating with said interior passage of said coupling; a biasing member biasing said collar toward said second end of said coupling to a locking position; an interior surface of said collar biasing said ball within said ball passage to a position having a portion of said ball projecting into said interior passage of said collar; an annular recess formed into said exterior surface of said conductive member; and said locked engagement formed by said portion of said ball projecting into said passage of said collar being positioned within said annular recess.
11. The electrical connector of claim 6, additionally comprising: a collar slidably engaged around an exterior surface of said coupling; at least one ball positioned within a ball passage, said ball passage communicating with said interior passage of said coupling; a biasing member biasing said collar toward said second end of said coupling to a locking position; an interior surface of said collar biasing said ball within said ball passage to a position having a portion of said ball projecting into said interior passage of said collar; an annular recess formed into said exterior surface of said conductive member; and said locked engagement formed by said portion of said ball projecting into said passage of said collar being positioned within said annular recess.
12. The electrical connector of claim 8, additionally comprising: a collar slidably engaged around an exterior surface of said coupling; at least one ball positioned within a ball passage, said ball passage communicating with said interior passage of said coupling; a biasing member biasing said collar toward said second end of said coupling to a locking position; an interior surface of said collar biasing said ball within said ball passage to a position having a portion of said ball projecting into said interior passage of said collar; an annular recess formed into said exterior surface of said conductive member; and said locked engagement formed by said portion of said ball projecting into said passage of said collar being positioned within said annular recess.
13. The electrical connector of claim 1, additionally comprising: said translating shaft of said welder being surrounded by a housing; and a connector for engaging said housing to said second arm of said welder.
14. The electrical connector of claim 2, additionally comprising: said translating shaft of said welder being surrounded by a housing; and a connector for engaging said housing to said second arm of said welder.
15. The electrical connector of claim 6, additionally comprising: said translating shaft of said welder being surrounded by a housing; and a connector for engaging said housing to said second arm of said welder.
16. The electrical connector of claim 8, additionally comprising: said translating shaft of said welder being surrounded by a housing; and a connector for engaging said housing to said second arm of said welder.
1. An electrical connector for removably engaging a welder to a spot welding tool having a first arm in a pivoting engagement to a second arm, comprising: a conductive member having a first end engaged to a translating shaft of a welder, said translating shaft being surrounded by a housing; a coupling, said coupling in a connection at a first end, to a first arm of said spot welder tool; a connector for engaging said housing, said connector engaged to one end of a second arm of said spot welder tool; said conductive member having a second end, said second end slidably engageable to a locked engagement with said coupling within a passage extending axially into said coupling from a second end of said coupling; and wherein movement of said translating shaft in a first direction toward said coupling rotates said first arm to move a first electrode engaged thereto toward a second electrode engaged to said second arm, wherein electric current communicated from said welder will energize said first electrode and said second electrode to form a spot weld on metal placed therebetween.
2. The electrical connector of claim 1, additionally comprising: an exterior surface of said conductive member having a tapered portion thereof; an interior surface of said passage extending into said coupling having a tapered section thereof; and said locked engagement positioning said exterior surface of said conductive member within said tapered portion in contact with said tapered section of said interior surface of said passage.
3. The electrical connector of claim 1, additionally comprising: said connection of said coupling at said first end thereof, being a rotational engagement with said first arm.
4. The electrical connector of claim 1, additionally comprising: a collar slidably engaged around an exterior surface of said coupling; at least one ball positioned with in a ball passage extending between said exterior surface of said coupling and said passage of said coupling; a biasing member biasing said collar toward said second end of said coupling to a locking position; an interior surface of said collar biasing said ball within said ball passage to a position having a portion of said ball projecting into said passage of said collar; an annular recess formed into said exterior surface of said conductive member; and said locked engagement formed by said portion of said ball projecting into said passage of said collar being positioned within said annular recess.
5. The electrical connector of claim 2, additionally comprising: a collar slidably engaged around an exterior surface of said coupling; at least one ball positioned within a ball passage extending between said exterior surface of said coupling and said passage of said coupling; a biasing member biasing said collar toward said second end of said coupling to a locking position; an interior surface of said collar biasing said ball within said ball passage to a position having a portion of said ball projecting into said passage of said collar; an annular recess formed into said exterior surface of said conductive member; and said locked engagement formed by said portion of said ball projecting into said passage of said collar being positioned within said annular recess.

6. The electrical connector of claim 3, additionally comprising: a collar slidably engaged around an exterior surface of said coupling; at least one ball positioned within a ball passage extending between said exterior surface of said coupling and said passage of said coupling; a biasing member biasing said collar toward said second end of said coupling to a locking position; an interior surface of said collar biasing said ball within said ball passage to a position having a portion of said ball projecting into said passage of said collar; an annular recess formed into said exterior surface of said conductive member; and said locked engagement formed by said portion of said ball projecting into said passage of said collar being positioned within said annular recess.


Allowable Subject Matter
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) would put claims 1-16 in condition for allowance. 
Ye (CN 102357728A) being the closest prior art, discloses an electrical connector (44, Fig. 1) for removably engaging a welder (Fig. 1) to a spot welding tool (portion of the welder that performs the welding) having a first arm (1, Fig. 1) in a pivoting engagement to a second arm (1, Fig. 1), the electrical connector (44) comprising a conductive member (multiple pins, Fig. 3, Para. 0033) having a first end (open socket) configured for engaging the welder, the welder having a cylinder (8, Figs. 1 and 4) for driving one arm (1) in a linear reciprocating motion (Para. 0028), the cylinder having cavity wherein a translating shaft (32, Fig. 4, Para. 0028) slide in the cavity. Ye differs from the invention, since the conductive member of Ye does not have a “a conductive member having a first end opposite a second end thereof; said first end of said conductive member engageable to a translating shaft of a welder … said second end of said conductive member slidable to an engagement with a second end of said coupling” as required of claim 1. The arrangement and structural limitations of different components and how they are assembled are novel, and the limitations of claim 1 cannot be met without impermissible hindsight reconstruction 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761